Citation Nr: 0316488	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  02-05 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability, to include as secondary to a service-connected 
disability.

2.  Entitlement to an increased (compensable) evaluation for 
right ankle traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Johnson, Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to May 1947.

These matters came to the Board of Veterans' Appeals (Board) 
from a September 1969 and July 2001 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied the veteran's initial claim of 
entitlement to service connection for a low back disability 
in September 1969.  In July 2001, the RO denied the claim for 
a compensable rating for a right ankle disability, and 
continued to deny entitlement to service connection for a low 
back disorder.  In the decision, the RO referred to the 1969 
decision as final.  However, that is not the case.

Pertinent regulations require that a claimant must file 
Notice of Disagreement with a determination by the agency of 
original jurisdiction (AOJ) within one year from the date 
that the agency mails notice of determination to him or her; 
otherwise, that determination will become final.  38 C.F.R. 
§ 20.302 (2002).  

An actual copy of the notification letter is not associated 
with the claims folder.  Of record is a VA Form 21-6798 
(Disability Award), dated September 24, 1969, reflecting the 
RO's decision on increased ratings for service-connected 
disabilities.  It is indicated on the form that a 20-822 
(Control Document and Award Letter) was sent with a 21-6754 
(Increased Disability Compensation) attachment.  The section 
reserved for the reporting of the allowance or denial of 
service connection was not completed.  Based on the lack of 
documentation, the Board finds that the veteran was not 
notified of the 1969 denial of his claim and of his appellate 
rights.  Therefore, the September 1969 decision is not final.  


REMAND

This claim must be afforded expeditious treatment by the RO.  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

VA Examinations

Under the Veterans Claims Assistance Act of 2000 (VCAA), a 
veteran is entitled to a complete VA medical examination that 
includes an opinion as to whether there is a nexus between 
the claimed disorder and service based on all possible 
evidence.  See 38 U.S.C.A. § 5103(d); 38 C.F.R. 
§ 3.159(c)(4).  

Regarding the low back claim, the Board finds that the 
medical evidence of record does not address questions 
regarding the nature and etiology of the claimed disability.  
A review of the file shows that the veteran was afforded VA 
examinations in 1969, 2001 and 2002.  A nexus opinion was 
offered in 2002, but the report does not reflect a review or 
a discussion of the various recorded medical findings of 
record, including those in the service medical records.  
Therefore, the evidence of record is insufficient to decide 
the issue of service connection with any certainty.  Since 
the Board cannot exercise its own independent judgment on 
medical matters, further examination is required, to include 
an opinion based on review of the entire record.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Under appropriate circumstances, the duty to assist includes 
conducting a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

A review of the 2001 and 2002 VA examination reports do not 
reveal the specific considerations outlined by the CAVC in 
DeLuca v. Brown, 8 Vet. App. 202 (1995) noting application of 
the criteria under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2002).  
Therefore, the veteran must be afforded another examination.  

Regulations have recently been promulgated that give the 
Board the discretion to perform internal development in lieu 
of remanding the case to the agency of original jurisdiction.  
See 38 C.F.R. § 19.9 (2002).

There are still actions, however, that must be accomplished 
at the RO level because the required action takes place there 
or because current law requires it.  One such circumstance is 
where the agency of original jurisdiction has performed 
little or no development.  

The CAVC has held that section 5103(a), as amended by the 
VCAA and 38 C.F.R. § 3.159(b), as recently amended, require 
VA to inform a claimant of which evidence VA will provide and 
which evidence the claimant is to provide, and remanding 
where VA failed to do so.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  

In April 2001, the RO issued a development letter with 
respect to the notice requirements of the VCAA.  However, the 
veteran was only given 60 days to respond.  The Board points 
out that in Disabled American Veterans and Veterans of 
Foreign Wars of the United States et. al. v. Principi, Nos. 
02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), the United 
States Court of Appeals for the Federal Circuit (CAFC) 
determined that 38 C.F.R. § 19.9(a)(2)(ii), which provides 
"no less than 30 days to respond to notice," is contrary to 
38 U.S.C. § 5103(b).  The CAFC invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii), which requires the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice," because it is 
contrary to 38 U.S.C. § 5103(b), which provides the claimant 
one year to submit evidence.  Therefore, the veteran must be 
provided one year to respond.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  The RO 
should then conduct any necessary 
development brought about by the 
appellant's response.

3.  The veteran should be afforded a 
special orthopedic examination by an 
orthopedic surgeon or other appropriate 
medical specialist to determine the 
current nature, extent of severity, and 
etiology of any lumbar spine disorders 
that may be present, and the nature and 
extent of severity of his service-
connected right ankle traumaticv 
arthritis.  

The claims folder, copies of the criteria 
under 38 C.F.R. § 4.40, 4.45, 4.59 (2002) 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination(s).  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.  

The examiner must be requested to express 
an opinion as to whether any lumbar spine 
disorder(s) which may be found on 
examination is/are related to service, or 
if pre-existing service, was/were 
aggravated thereby.  If arthritis is 
diagnosed, the examiner should opine as 
to the date of onset.  The examiner is 
also requested to review the record and 
to state whether it is at least as likely 
as not that any lumbar spine disorder(s) 
found on examination is/are causally 
related to, or aggravated by, the 
service-connected right ankle and/or 
right shoulder disabilities.  If 
aggravation is determined to be present, 
the examiner must address the following 
medical issues:

(1) The baselines manifestations which 
are due to the effects of ant lumbar 
spine disorder found present;

(2) The increased manifestations which, 
in the exmainer's opinion, are 
proximately due to the service-connected 
right ankle and/or right shouylder 
disabilities based on medical 
considerations; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of any lumbar spine disorder(s) found 
present are proximately due to the 
service-connected right ankle and/or 
right shoulder disabilities.


As to an increased evaluation for the 
right ankle traumatic arthritis, the 
examination should include complete 
observations of the range of motion of 
the affected areas.  All findings should 
be reported.  The orthopedic examiner 
should also be asked to determine whether 
the right ankle exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability; and if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional ranges of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
orthopedic examiner should be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or repeated use over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional ranges 
of motion loss due to pain on use or 
during flare-ups.  The examiner should 
also record any objective displays of 
pain.  The examiner should identify 
manifestations of the veteran's service-
connected disability and distinguish 
those manifestations from any coexisting 
nonservice-connected disabilities.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub.L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and 
satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement 
to service connection for a low back 
disability including as secondary to 
service-connected disabilities pursuant 
to Allen v. Brown, 7 Vet. App. 439 
(1995), and an increased rating for 
service-connected right ankle traumatic 
arthritis pursuant to the provisions of 
38 C.F.R. §§ 3.321(b), 4.40, 4.45, 4.59 
(2002).  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is notified 
by the RO; however, the veteran is again notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims for service connection for a lumbar spine disability 
and an increased rating for a right ankle disability.  
38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

